NUMBER 13-12-00599-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

CAMERON APPRAISAL DISTRICT,                                              Appellant,

                                          v.

SEBASTIAN COTTON & GRAIN, LTD.,                                           Appellee.


                   On appeal from the 103rd District Court
                        of Cameron County, Texas.


                                  OPINION
           Before Justices Rodriguez, Benavides and Longoria
                     Opinion by Justice Benavides

      By one issue, appellant Cameron Appraisal District (the Appraisal District)

challenges the trial court’s judgment reversing the Cameron Appraisal Review Board’s

order on the determination of ownership of an inventory of yellow-grain sorghum located
at the Port of Harlingen in 2009.1           We affirm.

                                        I.      BACKGROUND

        At the time of the Appraisal District’s assessment, Sebastian Cotton & Grain, Ltd.

(SC&G) faced one-hundred percent tax liability for the above-referenced grain.                           In

2010, SC&G’s representatives filed a motion and requested a hearing before the

Appraisal District to protest and correct the ownership discrepancy of the grain inventory.

According to SC&G’s motion, at the time of the taxation (January 1, 2009), eighty-six

percent of the inventory was owned by DeBruce Grain of Kansas City, Missouri, while

the remaining fourteen percent was owned by SC&G. 2                        On March 29, 2010, the

Appraisal Review Board determined that SC&G’s protest was meritorious and ordered

that SC&G’s individual tax liability be modified.            The record shows that no appeal was

taken of the March 29, 2010 order.

        On September 16, 2011, the Appraisal District’s chief appraiser, Frutoso Gomez,

mailed a letter to SC&G to notify it that Gomez had determined that the ownership of the

grain should be corrected on the appraisal rolls to reflect that SC&G owned fourteen

percent of the grain inventory and DeBruce Grain owned the remaining eighty-six

percent of the inventory.         Gomez relied on section 25.25(b) of the Texas Tax Code as

authority.      See TEX. TAX CODE ANN. § 25.25(b) (West Supp. 2011).                       SC&G again

protested to the Appraisal Review Board.


        1
            The Cameron Appraisal District’s property identification number for the property is: P370921.
        2
         To support its motion, SC&G included purchase contracts between DeBruce Grain and Sebastian
Cotton and Grain, Ltd., which indicated the dates and amounts of grain purchased. At trial, SC&G’s tax
consultant, Jerry Jurica, testified that despite owning only fourteen-percent of the grain, SC&G was holding
DeBruce’s share of the grain.



                                                     2
      On November 18, 2011, the Appraisal Review Board issued an order on SC&G’s

protest and determined that the ownership of the property as reflected in the 2009

appraisal records was incorrect, and ordered the rolls changed to reflect the following:

      Owner                       Percentage Owned                   Value
      [SC&G]                      79.1766 undivided                  $1,875,731
      [DeBruce Grain]             20.8234 undivided                  $493,316

As a result of the November 18, 2011 Appraisal Review Board’s decision, SC&G owed a

greater amount in property taxes for the 2009 tax year. Accordingly, SC&G filed a

petition for review of the Appraisal Review Board’s order to the trial court.   See id. §§

42.21–.22 (West 2008).

      After a bench trial, the trial court found in favor of SC&G, and ordered that the

Appraisal District’s September 16, 2011 action and the Appraisal Review Board’s

November 18, 2011 order were null and void because both constituted “an impermissible

collateral attack” on the Appraisal Review Board’s March 29, 2010 order. This appeal

ensued.

                                   II.    ANALYSIS

      By its sole issue, the Appraisal District asks this Court to determine whether its

action on September 16, 2011 pursuant to section 25.25(b) of the tax code, see id. §

25.25(b), was null and void because it constituted an impermissible collateral attack on

the Appraisal Review Board’s March 29, 2010 order.

      A. Standard of Review

      Statutory construction is a legal question that we review de novo. Tex. Lottery

Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex. 2010); Valley Baptist




                                            3
Med. Ctr. v. Morales, 295 S.W.3d 408, 410 (Tex. App.—Corpus Christi 2009, no pet.).

When construing a statute, we begin with its language. State, Tex. Parks & Wildlife

Dep’t v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006).            Our primary objective is to

ascertain the Legislature’s intent as expressed by the language of the statute. Id. (citing

City of San Antonio v. City of Boerne, 111 S.W.3d 22, 25 (Tex. 2003)).             We use

definitions prescribed by the Legislature and any technical or particular meaning the

words have acquired. City of Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex. 2008)

(citing TEX. GOV’T CODE ANN. § 311.011(b) (West 2005)). Otherwise, we construe the

statute’s words according to their plain and common meaning, unless a contrary intention

is apparent from the context, see Taylor v. Fireman’s and Policeman’s Civil Serv. Comm’n

of City of Lubbock, 616 S.W.2d 187, 189 (Tex. 1981), or such a construction leads to

absurd results. Tex. Dep’t of Protective and Reg. Servs. v. Mega Child Care, Inc., 145
S.W.3d 170, 177 (Tex. 2004); see Hughes, 246 S.W.3d at 625–26. We presume that the

legislature intended a just and reasonable result by enacting the statute. See TEX. GOV’T

CODE ANN. § 311.021 (West 2005); Hughes, 246 S.W.3d at 626. When a statute’s

language is clear and unambiguous, it is inappropriate to resort to rules of construction or

extrinsic aids to construe its language. See Hughes, 246 S.W.3d at 626; Shumake, 199
S.W.3d at 284.

       B. Discussion

       1. Property Tax Code

       The relevant portions of the statute at issue provide for the following:

       (a) Except as provided by Chapters 41 and 42 of this code and by this
           section, the appraisal roll may not be changed.



                                             4
       (b) The chief appraiser may change the appraisal roll at any time to correct
            a name or address, a determination of ownership, a description of
            property, multiple appraisals of a property, or a clerical error or other
            inaccuracy as prescribed by board rule that does not increase the
            amount of tax liability. Before the 10th day after the end of each
            calendar quarter, the chief appraiser shall submit to the appraisal
            review board and to the board of directors of the appraisal district a
            written report of each change made under this subsection that
            decreases the tax liability of the owner of the property. The report must
            include:

              (1) a description of each property; and

              (2) the name of the owner of that property.

TEX. TAX CODE ANN. § 25.25(a)–(b) (emphasis added).

       A plain reading of section 25.25 authorizes an appraisal district’s chief appraiser to

change an appraisal roll for, among others, the determination of ownership of taxable

property. See id. § 25.25(b). However, the statute limits the chief appraiser’s power to

make those changes; changes may be made so long as they do not (a) increase the

amount of tax liability, see id.; or (b) interfere with chapters 41 and 42 of the tax code.

See id. § 25.25(a) (“Except as provided by Chapters 41 and 42 of this code and by this

section    . . . .”); see also City of San Antonio, 111 S.W.3d at 25 (“We determine

legislative intent from the entire act and not just its isolated portions.”).

       Chapter 41, in particular, discusses the role and powers of an Appraisal Review

Board, see TEX. TAX CODE ANN. §§ 41.61–.71 (West 2008), including the duties to

determine protests by property owners and challenges initiated by taxing units, as well

as the duties to act on motions to correct appraisal rolls under section 25.25.    See id. §

41.01(a) (West 2008). The chapter also lays out the rights of a taxpayer to protest




                                               5
before an appraisal review board.     See id. §§ 41.41–.47 (West Supp. 2011).

       Chapter 42 involves, inter alia, rights to petition for judicial review of decisions

made by an appraisal review board, including protests brought under chapter 41 and

determinations by the appraisal review board of a motion filed under section 25.25.

See id. § 42.01(a) (West Supp. 2011). The chapter also provides for the remedies

available to successful property-owner petitioners, see id. § 42.24 (West 2008), and the

process to correct appraisal rolls.   See id. § 42.41 (West 2008).

       We observe and resolve from our reading of the relevant statutes that section

25.25 is so interwoven and integrated with chapters 41 and 42, that we must read them

together to harmonize the scheme and ascertain the Legislature’s intent behind the

property tax code.    See Rodriguez v. Tex. Workforce Comm’n, 986 S.W.2d 781, 783

(Tex. App.—Corpus Christi 1999, pet. denied) (“Where possible, courts are to construe

language used in statutes so as to harmonize all relevant laws, not create conflict.”); see,

e.g., TEX. TAX CODE ANN. §§ 41.01(a)(4) (enabling the appraisal review board to act on

motions to correct appraisal rolls under 25.25); 42.01(a)(1)(B) (enabling a property

owner to file a petition for judicial review regarding the determination of an appraisal

review board on a motion filed under section 25.25). Additionally, chapters 41 and 42

discuss the relationship between the chief appraisal officer and the appraisal review

boards, including corrections of records.   See, e.g., TEX. TAX CODE ANN. §§ 41.08 (West

Supp. 2011) (“The chief appraiser shall make the reappraisals or other corrections of the

appraisal records ordered by the appraisal review board”); 41.41 (West 2008) (“A

property owner is entitled to protest before the appraisal review board for any action of




                                             6
the chief appraiser); 42.41 (West 2008) (directing the chief appraiser to correct appraisal

rolls after a property owner’s successful appeal to the district court).

        2. Analysis

        With this general statutory construction in mind, we turn to the specific facts of this

case.       On March 29, 2010, the Appraisal Review Board determined that SC&G’s protest

of ownership was meritorious and ordered that SC&G’s tax liability be modified. This

decision in SC&G’s favor was final and appealable by the Appraisal District subject to the

procedures outlined in chapter 42 of the tax code.                  See id. § 42.02(a) (West 2008)

(giving the chief appraiser authority, with board approval, to appeal an appraisal review

board’s adverse ruling). It is undisputed that the Appraisal District chose not to appeal

the Appraisal Review Board’s March 29, 2010 order.                      However, on September 16,

2011, the Appraisal District’s chief appraiser then reversed the Appraisal Review Board

order and changed the ownership of the property back to SC&G under the chief

appraiser’s presumed authority of section 25.25(b).              See id. § 25.25(b).       SC&G argues

that this action effectively changed SC&G’s tax liability for the 2009 tax year. 3

        The Appraisal District’s intention to ignore the Appraisal Review Board’s March

29, 2010 order was made clear to the trial court as illustrated by the following colloquy

with the Appraisal District’s chief appraiser, Gomez:

        [SC&G Counsel]:                  You had issued a 25.25(b) motion to correct
                                         ownership of the property; correct?

        Gomez:                           That is correct, yes.


        3
            We note that the issue of whether the Appraisal District’s September 16, 2011 order increased the
tax liability pursuant to section 25.25(b) is not dispositive of this appeal. See TEX. R. APP. P. 47.1.



                                                     7
       [SC&G Counsel]:             To correct the appraisal review board’s
                                   decision in the first formal hearing to correct
                                   ownership?

       Gomez:                      That is correct.

In light of this testimony, we conclude that the chief appraiser’s actions on September

16, 2011 amounted to a prohibited collateral attack against the Appraisal Review Board’s

March 29, 2010 order.     See also Travis Cent. Appraisal Dist. v. Marshall Ford Marina,

Inc., No. 03-05-00784-CV, 2009 WL 2900743 (Tex. App.—Austin Sept. 9, 2009, no pet.)

(mem. op.) (concluding that the appraisal district pursued an impermissible collateral

attack upon a previous appraisal review board’s orders). The tax code provides for

detailed administrative procedures for appeals that are exclusive, and most defenses are

barred if not raised therein.   Cameron Appraisal Dist. v. Rourk, 194 S.W.3d 501, 502

(Tex. 2006). Failure to appeal an appraisal review board proceeding deprives the court

of jurisdiction to decide most matters relating to ad valorem taxes.   Id.

       The Appraisal District asserts that section 25.25(b) gives its chief appraiser the

“complete” and “unilateral” authority to correct issues of ownership of taxable property, so

long as the change or correction does not increase the amount of tax liability, and that the

authority may be exercised regardless of whether ownership may have previously been

determined by the appraisal review board. To construe section 25.25(b) as broadly as

the Appraisal District’s asks this Court to do today would effectively give the Appraisal

District the power to circumvent, bypass, and ignore, at the chief appraiser’s discretion,

the detailed due process procedures and jurisdictional principles articulated in section

25.25 and chapters 41 and 42.     Such a broad reading of the tax code and its remedies



                                             8
would lead to an absurd result that is not just and reasonable.     See TEX. GOV’T CODE

ANN. § 311.021; Hughes, 246 S.W.3d at 625–26. Accordingly, we decline to adopt the

Appraisal District’s position.

       The Appraisal District also argues that the reason for the chief appraiser’s actions

on September 16, 2011 was due to the SC&G’s “false testimony” to the Appraisal

Review Board during its hearing in March 2010.       No evidence is before this Court on

that contention, and as such, we decline to address it. We note, however, that such an

argument could have been raised and developed properly in a timely petition for judicial

review brought by the Appraisal District following the Appraisal Review Board’s March

29, 2010’s order.   See TEX. TAX CODE ANN. § 42.02(a).

       Accordingly, we conclude that:    (1) section 25.25 should be read and construed

in conjunction with chapters 41 and 42 of the tax code; (2) section 25.25(b) does not give

the Appraisal District a “complete” and “unilateral” authority to correct issues of

ownership, regardless of whether ownership was determined by the Appraisal Review

Board; and (3) the Appraisal District actions on September 16, 2011 amounted to a

prohibited collateral attack against the Appraisal Review Board’s March 29, 2010 order.

The Appraisal District’s sole issue is overruled.

                                  III.   CONCLUSION

   The trial court’s judgment is affirmed.


                                                        __________________________
                                                        GINA M. BENAVIDES,
                                                        Justice
Delivered and filed the
8th day of August, 2013.



                                             9